Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 1 Giefers et al. (US. 8,616,910 B2) teaches “A plug-and-socket connector for an electrical plug-and-socket connection that has the plug-and-socket connector and a mating connector associated with the plug- and-socket connector as a mating part to which the plug-and-socket connector is adapted to be attached in a plug-in direction, the plug-and-socket connector comprising: a housing; and a plurality of electrical plug-in contacts arranged at least partially in the housing and arranged side by side in a row direction, wherein a first housing wall of the housing, which is arranged parallel to a plane spanned by the plug-in direction and the row direction, adjoins a second housing wall of the housing, which faces in the plug-in direction and is arranged at an angle to the first housing wall.” (Plug Connector 12, plug housing 16, and mating part 14)
Giefers et al. (US. 8,616,910 B2) does not teach “wherein the first housing wall has at least one first receiving groove with its longitudinal direction extending in the plug-in direction for receiving a functional element, and wherein the second housing wall has at least one second receiving groove for receiving a functional element.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 1, these limitations, in combination with remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831